Case 1:19-cv-01792-CFC-SRF Document 136 Filed 03/25/21 Page 1 of 5 PagelD #: 16631

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

HELIOS STREAMING, LLC and __)
IDEAHUB, INC., )
Plaintiffs,

V. Civ. No. 19-1792-CFC/SRF
VUDU, INC.,
Defendant.

ORDER

Pending before me are Plaintiffs Helios Streaming, LLC and Ideahub, Inc.’s
Objections to the Magistrate Judge’s January 26,2021 Report and
Recommendation. DJ. 101. The Magistrate Judge recommended in her Report
and Recommendation that I grant in part and deny in part Defendant Vudu, Inc.’s
motion to dismiss. D.I. 90 at 18. Plaintiffs object only to the Magistrate Judge’s
recommendation that I dismiss without prejudice Plaintiffs’ pre-suit induced
infringement claims in Counts I and VIII—X] of the First Amended Complaint.

D.I. 101 at 3, 8.! More specifically, Plaintiffs object to the Magistrate Judge’s

 

| Plaintiffs do not challenge the Magistrate Judge’s recommendations that I
dismiss (1) the induced infringement claims in Count VI; (2) the pre-suit induced
infringement claims in Counts JJ~V and VII. D.I. 90 at 17-18. Accordingly, I
will adopt those recommendations. Vudu did not object to the Magistrate Judge’s
recommendation that I deny its motion with respect to the post-suit induced
infringement claims in Counts I—-V and VII-XI, DI. 90 at 18, and therefore I will
Case 1:19-cv-01792-CFC-SRF Document 136 Filed 03/25/21 Page 2 of 5 PagelD #: 16632

conclusion that Plaintiffs failed to allege facts sufficient to support a reasonable
inference that Vudu had pre-suit knowledge of infringement.

The Magistrate Judge had the authority to make her recommendation under
28 U.S.C. § 636(6)(1)(B). IT review her recommendation de novo. § 636(b)(1);
see also Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.
2011).

Plaintiffs argue that the Magistrate Judge “commit[ted] legal error by
evaluating [Plaintiffs] pre-suit willful blindness allegations via an actual
knowledge framework.” D.I. 101 at 1. But Plaintiffs mischaracterize the Report
and Recommendation. In point of fact, the Magistrate Judge set forth correctly the
law on willful blindness and then applied that law in her analysis of whether the facts
pleaded in the First Amended Complaint plausibly implied a claim for willful
blindness of infringement. See D.I. 90 at 5, 12-16. Plaintiffs do not articulate in
their objections any specific reason why the Magistrate Judge’s analysis of the
pleaded facts was wrong, and I discern no error in her analysis.

Plaintiffs also argue that because Vudu did not specifically dispute the
sufficiency of the First Amended Complaint’s willful blindness allegations until its

opening brief filed in support of its motion to dismiss, it was “inappropriate” for

 

adopt that recommendation.
Case 1:19-cv-01792-CFC-SRF Document 136 Filed 03/25/21 Page 3 of 5 PagelD #: 16633

the Magistrate Judge to recommend the dismissal of claims that are based on those
allegations. D.J. 101 at2. But Plaintiffs’ theory about why Vudu had actual
knowledge of infringement of their patents (a theory that Vudu explicitly addressed
in its opening brief) is the same theory Plaintiffs pressed in the alternative about
why Vudu was willfully blind to such knowledge—namely, that the patents were
standard essential and Vudu provided some streaming services that utilized the
applicable standard. Accordingly, the Magistrate Judge reasonably concluded that
Vudu did not improperly reserve material for its reply brief in violation of the

Court’s local rules.

In any event, Plaintiffs have not demonstrated how they were prejudiced by
the Magistrate Judge’s consideration of Vudu’s reply brief arguments. Plaintiffs
expressly argued before the Magistrate Judge that Vudu’s reply brief contained
new arguments not raised in Vudu’s opening brief. D.I. 62 at 1. They asked for
relief in the form of “either” oral argument or permission to file a sur-reply brief, a
copy of which they submitted for the Magistrate Judge’s consideration. Jd. The
Magistrate Judge thereafter held a 90-minute oral argument. Most important,
Plaintiffs have not identified any argument that they were unable to present to the
Magistrate Judge.

Plaintiffs argue that the Magistrate Judge overlooked in her willful blindness

3
Case 1:19-cv-01792-CFC-SRF Document 136 Filed 03/25/21 Page 4 of 5 PagelD #: 16634

analysis a paragraph that is repeated verbatim five times in the First Amended
Complaint. See D.I. 101 at 6 (citing paragraphs 65, 461, 519, 577, and 635 of the
D.I. 45). The paragraph in question summarizes email communications initiated
by Plaintiffs to prompt Vudu to engage in negotiations about a licensing
arrangement for Plaintiffs’ patents. Although the Magistrate may not have cited
the paragraph by number in her analysis, she expressly referenced the licensing
negotiations in her analysis. See D.I. 90 at 15 n.18.

Ultimately, Plaintiffs’ objections fail because, as the Magistrate Judge
found, Plaintiffs’ factual allegations—namely, that they informed Vudu that (1)
their patents pertained to the MPEG-DASH standard and (2) Vudu practiced that
standard—are insufficient to support Plaintiffs’ induced infringement claims.
Plaintiffs conceded at oral argument that the claims in the patents in question
include optional features. D.I. 90 at 15, citing 10/28/2020 Tr. at 44:3-4. When
the relevant section of the standard in question is optional, compliance with the
standard by itself is insufficient to establish that the accused infringer implemented
the optional section and thus is insufficient to establish infringement. Fujitsu Ltd.
v. Netgear Inc., 620 F.3d 1321, 1327-28 (Fed. Cir. 2010).

NOW THEREFORE, at Wilmington on this Twenty-fifth day of March in

20201, it is HEREBY ORDERED that:
Case 1:19-cv-01792-CFC-SRF Document 136 Filed 03/25/21 Page 5 of 5 PagelD #: 16635

1. Plaintiff's objections to the Magistrate Judge’s Report and
Recommendation (D.I. 101) are OVERRULED;

2. The Report and Recommendation (D.I. 90) is ADOPTED;

3. Defendants’ motion to dismiss (D.I. 53) is GRANTED IN PART
AND DENIED IN PART;

4. Plaintiffs’ pre-suit induced infringement claims in Counts I and
VIU-XI of the First Amended Complaint are DISMISSED
without prejudice;

5. Plaintiffs’ induced infringement claims in Count VI are
DISMISSED without prejudice;

6. Plaintiffs’ pre-suit induced infringement claims in Counts I]-V

and VII are DISMISSED without prejudice.

(Lp O_,

UNITED STATES DI§#RICT JUDGE
